
	
		II
		Calendar No. 663
		111th CONGRESS
		2d Session
		S. 3992
		IN THE SENATE OF THE UNITED STATES
		
			November 30, 2010
			Mr. Durbin (for himself
			 and Mr. Leahy) introduced the following
			 bill; which was read the first time
		
		
			December 1, 2010
			Read the second time and placed on the
			 calendar
		
		A BILL
		To authorize the cancellation of removal and adjustment
		  of status of certain alien students who are long-term United States residents
		  and who entered the United States as children and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Development, Relief, and Education for
			 Alien Minors Act of 2010 or the DREAM Act of 2010.
		2.Table of
			 contents
			The table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title.
					Sec. 2. Table of contents.
					Sec. 3. Definitions.
					Sec. 4. Cancellation of removal of certain long-term residents
				who entered the United States as children.
					Sec. 5. Conditional nonimmigrant status.
					Sec. 6. Adjustment of status.
					Sec. 7. Retroactive benefits.
					Sec. 8. Exclusive jurisdiction.
					Sec. 9. Penalties for false statements.
					Sec. 10. Confidentiality of information.
					Sec. 11. Higher education assistance.
					Sec. 12. Treatment of aliens with adjusted status for certain
				purposes.
					Sec. 13. Military enlistment.
					Sec. 14. GAO report.
				
			3.DefinitionsIn this Act:
			(1)In
			 generalExcept as otherwise
			 specifically provided, a term used in this Act that is used in the immigration
			 laws shall have the meaning given such term in the immigration laws.
			(2)Armed
			 ForcesThe term Armed Forces has the meaning given
			 the term armed forces in section 101(a) of title 10, United
			 States Code.
			(3)Conditional
			 nonimmigrant
				(A)DefinitionThe
			 term conditional nonimmigrant means an alien who is granted
			 conditional nonimmigrant status under this Act.
				(B)DescriptionA
			 conditional nonimmigrant—
					(i)shall be
			 considered to be an alien within a nonimmigrant class for purposes of the
			 immigration laws;
					(ii)may have the
			 intention permanently to reside in the United States; and
					(iii)is not required
			 to have a foreign residence which the alien has no intention of
			 abandoning.
					(4)Immigration
			 lawsThe term immigration laws has the meaning
			 given such term in section 101(a)(17) of the Immigration and Nationality Act (8
			 U.S.C. 1101(a)(17)).
			(5)Institution of
			 higher educationThe term
			 institution of higher education has the meaning given such term
			 in section
			 102 of the Higher Education Act
			 of 1965 (20 U.S.C. 1002), except that the
			 term does not include an institution of higher education outside the United
			 States.
			4.Cancellation of
			 removal of certain long-term residents who entered the United States as
			 children
			(a)Special rule
			 for certain long-term residents who entered the United States as
			 children
				(1)In
			 generalNotwithstanding any other provision of law and except as
			 otherwise provided in this Act, the Secretary of Homeland Security may cancel
			 removal of an alien who is inadmissible or deportable from the United States,
			 and grant the alien conditional nonimmigrant status, if the alien demonstrates
			 by a preponderance of the evidence that—
					(A)the alien has
			 been physically present in the United States for a continuous period of not
			 less than 5 years immediately preceding the date of the enactment of this Act
			 and was younger than 16 years of age on the date the alien initially entered
			 the United States;
					(B)the alien has
			 been a person of good moral character since the date the alien initially
			 entered the United States;
					(C)the alien—
						(i)is
			 not inadmissible under paragraph (1), (2), (3), (4), (6)(E), (6)(G), (8),
			 (10)(A), (10)(C), or (10)(D) of section 212(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1182(a));
						(ii)is
			 not deportable under paragraph (1)(E), (1)(G), (2), (4), (5), or (6) of section
			 237(a) of the Immigration and Nationality Act (8 U.S.C. 1227(a));
						(iii)has not
			 ordered, incited, assisted, or otherwise participated in the persecution of any
			 person on account of race, religion, nationality, membership in a particular
			 social group, or political opinion; and
						(iv)has not been
			 convicted of—
							(I)any offense under
			 Federal or State law punishable by a maximum term of imprisonment of more than
			 1 year; or
							(II)3 or more
			 offenses under Federal or State law, for which the alien was convicted on
			 different dates for each of the 3 offenses and sentenced to imprisonment for an
			 aggregate of 90 days or more;
							(D)the alien—
						(i)has
			 been admitted to an institution of higher education in the United States;
			 or
						(ii)has earned a
			 high school diploma or obtained a general education development certificate in
			 the United States;
						(E)the alien has
			 never been under a final administrative or judicial order of exclusion,
			 deportation, or removal, unless the alien—
						(i)has
			 remained in the United States under color of law after such order was issued;
			 or
						(ii)received the
			 order before attaining the age of 16 years; and
						(F)the alien was
			 younger than 30 years of age on the date of the enactment of this Act.
					(2)WaiverNotwithstanding
			 paragraph (1), the Secretary of Homeland Security may waive the ground of
			 ineligibility under
			 paragraph (1),
			 (4), or (6) of section 212(a) of the
			 Immigration and Nationality Act and
			 the ground of deportability under paragraph (1) of section 237(a) of that Act
			 for humanitarian purposes or family unity or when it is otherwise in the public
			 interest.
				(3)ProceduresThe
			 Secretary of Homeland Security shall provide a procedure by regulation allowing
			 eligible individuals to apply affirmatively for the relief available under this
			 subsection without being placed in removal proceedings.
				(4)Deadline for
			 submission of applicationAn alien shall submit an application
			 for cancellation of removal and conditional nonimmigrant status under this
			 subsection no later than the date that is 1 year after the later of—
					(A)the date the
			 alien was admitted to an institution of higher education in the United
			 States;
					(B)the date the
			 alien earned a high school diploma or obtained a general education development
			 certificate in the United States; or
					(C)the date of the
			 enactment of this Act.
					(5)Submission of
			 biometric and biographic dataThe Secretary of Homeland Security
			 may not cancel the removal of an alien or grant conditional nonimmigrant status
			 to the alien under this subsection unless the alien submits biometric and
			 biographic data, in accordance with procedures established by the Secretary.
			 The Secretary shall provide an alternative procedure for applicants who are
			 unable to provide such biometric or biographic data because of a physical
			 impairment.
				(6)Background
			 checks
					(A)Requirement for
			 background checksThe Secretary of Homeland Security shall
			 utilize biometric, biographic, and other data that the Secretary determines is
			 appropriate—
						(i)to
			 conduct security and law enforcement background checks of an alien seeking
			 relief available under this subsection; and
						(ii)to
			 determine whether there is any criminal, national security, or other factor
			 that would render the alien ineligible for such relief.
						(B)Completion of
			 background checksThe security and law enforcement background
			 checks required by subparagraph (A)(i) shall be completed, to the satisfaction
			 of the Secretary, prior to the date the Secretary cancels the removal of the
			 alien under this subsection.
					(7)Medical
			 examinationAn alien applying for relief available under this
			 subsection shall undergo a medical observation and examination. The Secretary
			 of Homeland Security, with the concurrence of the Secretary of Health and Human
			 Services, shall prescribe policies and procedures for the nature, frequency,
			 and timing of such observation and examination.
				(8)Military
			 selective serviceAn alien applying for relief available under
			 this subsection shall establish that the alien has registered under the
			 Military Selective Service Act (50 U.S.C. App. 451 et seq.), if the alien is
			 subject to such registration under that Act.
				(b)Termination of
			 continuous periodFor purposes of this section, any period of
			 continuous residence or continuous physical presence in the United States of an
			 alien who applies for cancellation of removal under subsection (a) shall not
			 terminate when the alien is served a notice to appear under
			 section
			 239(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1229(a)).
			(c)Treatment of
			 certain breaks in presence
				(1)In
			 generalAn alien shall be considered to have failed to maintain
			 continuous physical presence in the United States under subsection (a) if the
			 alien has departed from the United States for any period in excess of 90 days
			 or for any periods in the aggregate exceeding 180 days.
				(2)Extensions for
			 exceptional circumstancesThe Secretary of Homeland Security may
			 extend the time periods described in paragraph (1) if the alien demonstrates
			 that the failure to timely return to the United States was due to exceptional
			 circumstances. The exceptional circumstances determined sufficient to justify
			 an extension should be no less compelling than serious illness of the alien, or
			 death or serious illness of a parent, grandparent, sibling, or child.
				(d)Exemption from
			 numerical limitationsNothing in this section may be construed to
			 apply a numerical limitation to the number of aliens who may be eligible for
			 cancellation of removal under subsection (a).
			(e)Regulations
				(1)Initial
			 publicationNot later than 180 days after the date of the
			 enactment of this Act, the Secretary of Homeland Security shall publish
			 regulations implementing this section.
				(2)Interim
			 regulationsNotwithstanding section 553 of title 5, United States
			 Code, the regulations required by paragraph (1) shall be effective, on an
			 interim basis, immediately upon publication but may be subject to change and
			 revision after public notice and opportunity for a period of public
			 comment.
				(3)Final
			 regulationsWithin a reasonable time after publication of the
			 interim regulations in accordance with paragraph (1), the Secretary of Homeland
			 Security shall publish final regulations implementing this section.
				(f)Removal of
			 alienThe Secretary of Homeland Security may not remove any alien
			 who—
				(1)has a pending
			 application for conditional nonimmigrant status under this Act; and
				(2)establishes prima
			 facie eligibility for cancellation of removal and conditional nonimmigrant
			 status under subsection (a).
				5.Conditional
			 nonimmigrant status
			(a)Length of
			 statusConditional nonimmigrant status granted under section 4
			 shall be valid for a period of 10 years, subject to termination under
			 subsection (c) of this section.
			(b)Terms of
			 conditional nonimmigrant status
				(1)EmploymentA
			 conditional nonimmigrant shall be authorized to be employed in the United
			 States incident to conditional nonimmigrant status.
				(2)TravelA
			 conditional nonimmigrant may travel outside the United States and may be
			 admitted (if otherwise admissible) upon return to the United States without
			 having to obtain a visa if—
					(A)the alien is the
			 bearer of valid, unexpired documentary evidence of conditional nonimmigrant
			 status; and
					(B)the alien’s
			 absence from the United States was not for a period exceeding 180 days.
					(c)Termination of
			 status
				(1)In
			 generalThe Secretary of Homeland Security shall terminate the
			 conditional nonimmigrant status of any alien if the Secretary determines that
			 the alien—
					(A)ceases to meet
			 the requirements of subparagraph (B) or (C) of section 4(a)(1);
					(B)has become a
			 public charge; or
					(C)has received a
			 dishonorable or other than honorable discharge from the Armed Forces.
					(2)Return to
			 previous immigration statusAny alien whose conditional
			 nonimmigrant status is terminated under paragraph (1) shall return to the
			 immigration status the alien had immediately prior to receiving conditional
			 nonimmigrant status.
				6.Adjustment of
			 status
			(a)In
			 generalA conditional nonimmigrant may file with the Secretary of
			 Homeland Security, in accordance with subsection (c), an application to have
			 the alien’s status adjusted to that of an alien lawfully admitted for permanent
			 residence. The application shall provide, under penalty of perjury, the facts
			 and information so that the Secretary may make the determination described in
			 paragraph (b)(1).
			(b)Adjudication of
			 application for adjustment of status
				(1)In
			 generalIf an application is filed in accordance with subsection
			 (a) for an alien, the Secretary of Homeland Security shall make a determination
			 as to whether the alien meets the requirements set out in subparagraphs (A)
			 through (E) of subsection (d)(1).
				(2)Adjustment of
			 status if favorable determinationIf the Secretary determines
			 that the alien meets such requirements, the Secretary shall notify the alien of
			 such determination and adjust the alien’s status to that of an alien lawfully
			 admitted for permanent residence, effective as of the date of approval of the
			 application.
				(3)Termination if
			 adverse determinationIf the Secretary determines that the alien
			 does not meet such requirements, the Secretary shall notify the alien of such
			 determination and terminate the conditional nonimmigrant status of the alien as
			 of the date of the determination.
				(c)Time to file
			 applicationAn alien shall file an application for adjustment of
			 status during the period beginning 1 year before and ending on either the date
			 that is 10 years after the date of the granting of conditional nonimmigrant
			 status or any other expiration date of the conditional nonimmigrant status as
			 extended by the Secretary of Homeland Security in accordance with this Act. The
			 alien shall be deemed to be in conditional nonimmigrant status in the United
			 States during the period in which such application is pending.
			(d)Details of
			 application
				(1)Contents of
			 applicationEach application for an alien under subsection (a)
			 shall contain information to permit the Secretary of Homeland Security to
			 determine whether each of the following requirements is met:
					(A)The alien has
			 demonstrated good moral character during the entire period the alien has been a
			 conditional nonimmigrant.
					(B)The alien is in
			 compliance with section 4(a)(1)(C).
					(C)The alien has not
			 abandoned the alien’s residence in the United States. The Secretary shall
			 presume that the alien has abandoned such residence if the alien is absent from
			 the United States for more than 365 days, in the aggregate, during the period
			 of conditional nonimmigrant status, unless the alien demonstrates that the
			 alien has not abandoned the alien’s residence. An alien who is absent from the
			 United States due to active service in the Armed Forces has not abandoned the
			 alien’s residence in the United States during the period of such
			 service.
					(D)The alien has
			 completed at least 1 of the following:
						(i)The
			 alien has acquired a degree from an institution of higher education in the
			 United States or has completed at least 2 years, in good standing, in a program
			 for a bachelor’s degree or higher degree in the United States.
						(ii)The alien has
			 served in the Armed Forces for at least 2 years and, if discharged, has
			 received an honorable discharge.
						(E)The alien has
			 provided a list of each secondary school (as that term is defined in section
			 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801))
			 that the alien attended in the United States.
					(2)Hardship
			 exception
					(A)In
			 generalThe Secretary of Homeland Security may, in the
			 Secretary’s discretion, adjust the status of an alien if the alien—
						(i)satisfies the
			 requirements of subparagraphs (A), (B), and (C) of paragraph (1);
						(ii)demonstrates
			 compelling circumstances for the inability to complete the requirements
			 described in paragraph (1)(D); and
						(iii)demonstrates
			 that the alien’s removal from the United States would result in exceptional and
			 extremely unusual hardship to the alien or the alien’s spouse, parent, or child
			 who is a citizen or a lawful permanent resident of the United States.
						(B)ExtensionUpon
			 a showing of good cause, the Secretary of Homeland Security may extend the
			 period of conditional nonimmigrant status for the purpose of completing the
			 requirements described in paragraph (1)(D).
					(e)Citizenship
			 requirement
				(1)In
			 generalExcept as provided in paragraph (2), the status of a
			 conditional nonimmigrant shall not be adjusted to permanent resident status
			 unless the alien demonstrates that the alien satisfies the requirements of
			 section 312(a) of the Immigration and Nationality Act (8 U.S.C. 312(a)).
				(2)ExceptionParagraph
			 (1) shall not apply to an alien who is unable because of a physical or
			 developmental disability or mental impairment to meet the requirements of such
			 paragraph.
				(f)Payment of
			 Federal taxes
				(1)In
			 generalNot later than the date on which an application is filed
			 under subsection (a) for adjustment of status, the alien shall satisfy any
			 applicable Federal tax liability due and owing on such date.
				(2)Applicable
			 Federal tax liabilityFor purposes of paragraph (1), the term
			 applicable Federal tax liability means liability for Federal
			 taxes imposed under the Internal Revenue Code of 1986, including any penalties
			 and interest thereon.
				(g)Submission of
			 biometric and biographic dataThe Secretary of Homeland Security
			 may not adjust the status of an alien under this section unless the alien
			 submits biometric and biographic data, in accordance with procedures
			 established by the Secretary. The Secretary shall provide an alternative
			 procedure for applicants who are unable to provide such biometric or biographic
			 data because of a physical impairment.
			(h)Background
			 checks
				(1)Requirement for
			 background checksThe Secretary of Homeland Security shall
			 utilize biometric, biographic, and other data that the Secretary determines
			 appropriate—
					(A)to conduct
			 security and law enforcement background checks of an alien applying for
			 adjustment of status under this section; and
					(B)to determine
			 whether there is any criminal, national security, or other factor that would
			 render the alien ineligible for such adjustment of status.
					(2)Completion of
			 background checksThe security and law enforcement background
			 checks required by paragraph (1)(A) shall be completed, to the satisfaction of
			 the Secretary, prior to the date the Secretary grants adjustment of
			 status.
				(i)Exemption from
			 numerical limitationsNothing in this section or in any other law
			 may be construed to apply a numerical limitation on the number of aliens who
			 may be eligible for adjustment of status under this section.
			(j)Conditional
			 nonimmigrants otherwise eligible for adjustmentNothing in this
			 section may be construed to limit the eligibility of a conditional nonimmigrant
			 for adjustment of status, issuance of an immigrant visa, or admission as a
			 lawful permanent resident alien at any time, if the conditional nonimmigrant is
			 otherwise eligible for such benefit under the immigration laws.
			(k)Eligibility for
			 naturalizationAn alien whose status is adjusted under this
			 section to that of an alien lawfully admitted for permanent residence may be
			 naturalized upon compliance with all the requirements of the immigration laws
			 except the provisions of paragraph (1) of section 316(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1427(a)), if such person immediately preceding the
			 date of filing the application for naturalization has resided continuously,
			 after being lawfully admitted for permanent residence, within the United States
			 for at least 3 years, and has been physically present in the United States for
			 periods totaling at least half of that time and has resided within the State or
			 the district of U.S. Citizenship and Immigration Services in the United States
			 in which the applicant filed the application for at least 3 months. An alien
			 described in this subsection may file the application for naturalization as
			 provided in the second sentence of subsection (a) of section 344 of the
			 Immigration and Nationality Act (8 U.S.C. 1445).
			7.Retroactive
			 benefitsIf, on the date of
			 the enactment of this Act, an alien has satisfied all the requirements of
			 section 4(a)(1) and section 6(d)(1)(D), the Secretary of Homeland Security may
			 cancel removal and grant conditional nonimmigrant status in accordance with
			 section 4. The alien may apply for adjustment of status in accordance with
			 section 6(a) if the alien has met the requirements of subparagraphs (A), (B),
			 and (C) of section 6(d)(1) during the entire period of conditional nonimmigrant
			 status.
		8.Exclusive
			 jurisdiction
			(a)In
			 generalThe Secretary of Homeland Security shall have exclusive
			 jurisdiction to determine eligibility for relief under this Act, except where
			 the alien has been placed into deportation, exclusion, or removal proceedings
			 either prior to or after filing an application for cancellation of removal and
			 conditional nonimmigrant status or adjustment of status under this Act, in
			 which case the Attorney General shall have exclusive jurisdiction and shall
			 assume all the powers and duties of the Secretary until proceedings are
			 terminated, or if a final order of deportation, exclusion, or removal is
			 entered the Secretary shall resume all powers and duties delegated to the
			 Secretary under this Act.
			(b)Stay of removal
			 of certain aliens enrolled in primary or secondary schoolThe
			 Attorney General shall stay the removal proceedings of any alien who—
				(1)meets all the
			 requirements of subparagraphs (A), (B), (C), and (E) of section 4(a)(1);
				(2)is at least 12
			 years of age; and
				(3)is enrolled full
			 time in a primary or secondary school.
				(c)EmploymentAn
			 alien whose removal is stayed pursuant to subsection (b) may be engaged in
			 employment in the United States consistent with the Fair Labor Standards Act
			 (29 U.S.C. 201 et seq.) and State and local laws governing minimum age for
			 employment.
			(d)Lift of
			 stayThe Attorney General shall lift the stay granted pursuant to
			 subsection (b) if the alien—
				(1)is no longer
			 enrolled in a primary or secondary school; or
				(2)ceases to meet
			 the requirements of subsection (b)(1).
				9.Penalties for
			 false statementsWhoever files
			 an application for any benefit under this Act and willfully and knowingly
			 falsifies, misrepresents, or conceals a material fact or makes any false or
			 fraudulent statement or representation, or makes or uses any false writing or
			 document knowing the same to contain any false or fraudulent statement or
			 entry, shall be fined in accordance with title 18, United States Code,
			 imprisoned not more than 5 years, or both.
		10.Confidentiality
			 of information
			(a)ProhibitionExcept
			 as provided in subsection (b), no officer or employee of the United States
			 may—
				(1)use the
			 information furnished by an individual pursuant to an application filed under
			 this Act to initiate removal proceedings against any person identified in the
			 application;
				(2)make any
			 publication whereby the information furnished by any particular individual
			 pursuant to an application under this Act can be identified; or
				(3)permit anyone
			 other than an officer or employee of the United States Government or, in the
			 case of an application filed under this Act with a designated entity, that
			 designated entity, to examine such application filed under this Act.
				(b)Required
			 disclosureThe Attorney General or the Secretary of Homeland
			 Security shall provide the information furnished under this Act, and any other
			 information derived from such furnished information, to—
				(1)a Federal, State,
			 tribal, or local law enforcement agency, intelligence agency, national security
			 agency, component of the Department of Homeland Security, court, or grand jury
			 in connection with a criminal investigation or prosecution, a background check
			 conducted pursuant to the Brady Handgun Violence Protection Act (Public Law
			 103–159; 107 Stat. 1536) or an amendment made by that Act, or for homeland
			 security or national security purposes, if such information is requested by
			 such entity or consistent with an information sharing agreement or mechanism;
			 or
				(2)an official
			 coroner for purposes of affirmatively identifying a deceased individual
			 (whether or not such individual is deceased as a result of a crime).
				(c)Fraud in
			 application process or criminal conductNotwithstanding any other
			 provision of this section, information concerning whether an alien seeking
			 relief under this Act has engaged in fraud in an application for such relief or
			 at any time committed a crime may be used or released for immigration
			 enforcement, law enforcement, or national security purposes.
			(d)PenaltyWhoever
			 knowingly uses, publishes, or permits information to be examined in violation
			 of this section shall be fined not more than $10,000.
			11.Higher
			 education assistanceNotwithstanding any provision of the Higher
			 Education Act of 1965 (20 U.S.C. 1001 et seq.), with respect to assistance
			 provided under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et
			 seq.), an alien who is granted conditional nonimmigrant status or lawful
			 permanent resident status under this Act shall be eligible only for the
			 following assistance under such title:
			(1)Student loans
			 under parts B, D, and E of such title IV (20 U.S.C. 1071 et seq., 1087a et
			 seq., 1087aa et seq.), subject to the requirements of such parts.
			(2)Federal
			 work-study programs under part C of such title IV (42 U.S.C. 2751 et seq.),
			 subject to the requirements of such part.
			(3)Services under
			 such title IV (20 U.S.C. 1070 et seq.), subject to the requirements for such
			 services.
			12.Treatment of
			 aliens with adjusted status for certain purposes
			(a)In
			 generalAn individual granted conditional nonimmigrant status
			 under this Act shall, while such individual remains in such status, be
			 considered lawfully present for all purposes except—
				(1)section 36B of
			 the Internal Revenue Code of 1986 (concerning premium tax credits), as added by
			 section 1401 of the Patient Protection and Affordable Care Act (Public Law
			 111–148); and
				(2)section 1402 of
			 the Patient Protection and Affordable Care Act (concerning reduced cost
			 sharing; 42 U.S.C. 18071).
				(b)For purposes of
			 the 5-year eligibility waiting period under PRWORAAn individual
			 who has met the requirements under this Act for adjustment from conditional
			 nonimmigrant status to lawful permanent resident status shall be considered, as
			 of the date of such adjustment, to have completed the 5-year period specified
			 in section 403 of the Personal Responsibility and Work Opportunity
			 Reconciliation Act of 1996 (8 U.S.C. 1613).
			13.Military
			 enlistmentSection 504(b)(1)
			 of title 10, United States Code, is amended by adding at the end the following
			 new subparagraph:
			
				(D)An alien who is a conditional
				nonimmigrant (as that term is defined in section 3 of the DREAM Act of
				2010).
				.
		14.GAO
			 reportNot later than 7 years
			 after the date of the enactment of this Act, the Comptroller General of the
			 United States shall submit to the Committee on the Judiciary of the Senate and
			 the Committee on the Judiciary of the House of Representatives a report setting
			 forth—
			(1)the number of
			 aliens who were eligible for cancellation of removal and grant of conditional
			 nonimmigrant status under section 4(a);
			(2)the number of
			 aliens who applied for cancellation of removal and grant of conditional
			 nonimmigrant status under section 4(a);
			(3)the number of
			 aliens who were granted conditional nonimmigrant status under section 4(a);
			 and
			(4)the number of
			 aliens whose status was adjusted to that of an alien lawfully admitted for
			 permanent residence under section 6.
			
	
		December 1, 2010
		Read the second time and placed on the
		  calendar
	
